—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his position as a security guard for leaving work prior to the completion of his shift and falsifying the time of his departure in the log book. The Unemployment Insurance Appeal Board ruled that claimant *910lost his job under disqualifying circumstances and also determined that claimant’s future benefits would be reduced because he had made a willful false statement to obtain benefits. In our view, the record contains substantial evidence to support this decision. An employee’s unauthorized departure from work constitutes misconduct (see generally, Matter of Shelton [Hudacs], 180 AD2d 997), as does falsification of time records (see, Matter of Canter [Sweeney], 228 AD2d 842). Although claimant denied the employer’s allegations, this merely raised a credibility issue for the Board to resolve (see, Matter of Naraine [Sweeney], 245 AD2d 932, 933).
Cardona, P. J., Mikoll, Crew III, White, and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.